Citation Nr: 9935481	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-00 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the veteran's fee-basis outpatient medical care 
authorization card was properly canceled.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active military service from September 1940 
to October 1943.  An appeal had been taken from an April 1996 
determination by the Department of Veterans Affairs (VA) 
Medical Center, Indianapolis, Indiana, (Agency of Original 
Jurisdiction or AOJ) that the veteran's fee-basis outpatient 
medical care authorization card should be canceled.  The case 
was initially before the Board of Veterans' Appeals (Board) 
in September 1998 when it was remanded for further action.  
In July 1999 the AOJ confirmed and continued the prior 
decision.  The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran has established service connection for 
residuals of a shell fragment wound of the head with brain 
trauma.  His disabilities are rated 100 percent disabling and 
are permanent. 

2.  In March 1996 the AOJ determined that the veteran's fee-
basis medical care authorization card should be canceled 
since VA medical care was available.

3.  The veteran appealed from that decision, asserted that 
travel to adequate VA facilities placed a severe hardship on 
him and that the closest clinic could not furnish the 
required medication.  At that time the veteran resided in 
Princeton, Indiana.  

4.  In July 1999 the originating agency documented that the 
veteran had moved to Moscow, Idaho. 


CONCLUSION OF LAW

Since the veteran has relocated to another State, his appeal 
on the issue of whether his fee-basis outpatient medical care 
authorization card was properly canceled by the AOJ in 
Indiana has become moot and therefore is dismissed.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.101 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The jurisdiction of the Board of Veterans' Appeals extends to 
all questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provisions of benefits by the Secretary to veterans or their 
dependents or survivors.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101(a).  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (the Court) has noted that eligibility for fee-basis 
care at non-VA facilities is provided by 38 U.S.C.A. 
§ 1703(a).  That law, and the implementing regulations state 
in pertinent part that when VA facilities were not capable of 
furnishing economical hospital care or medical services 
because of geographical inaccessibility or not capable of 
furnishing the care or services required, the Secretary may 
contract with non-VA facilities in order to furnish hospital 
care or medical services to a veteran for treatment of 
conditions including a service-connected disability.  The 
Court held that a determination regarding eligibility for VA 
fee-basis medical services based on geographical 
inaccessibility or when a VA facility was not capable of 
furnishing the care or services required was within the 
jurisdiction of the Board of Veterans' Appeals.  Webb v. 
Brown, 7 Vet. App. 122 (1994); Meakin v. West, 11 Vet. 
App. 183 (1998).  However, medical determinations such as the 
need for or appropriateness of certain types of care are not 
adjudicative matters and are beyond the Board's jurisdiction.  
38 C.F.R. § 20.101(b).  

When the AOJ advised the veteran that it was necessary to 
cancel his fee-basis identification card effective in May 
1996 it was indicated that a reviewing physician had 
determined that all needed outpatient treatment and 
medication could be provided at VA facilities. 

The veteran appealed from the decision maintaining that he 
was confined to a wheelchair and wife was also disabled and 
having to travel 150 miles to VA facilities at Indianapolis 
or Marion Illinois placed a severe hardship on him since his 
wife could not be left alone.  He further maintained that the 
nearest VA facility, the Clinic at Evansville, could not 
furnish the medication he required.  The veteran also 
indicated that he needed his fee-basis card to see his 
doctor.  At that time, the record reflected that the veteran 
resided in Princeton, Indiana.

In July 1999 the AOJ determined that the veteran had moved 
from the State of Indiana and was no longer near any VA 
facility within their jurisdiction since he currently resided 
in Moscow, Idaho.

Based on the veteran's disabilities, and level of impairment, 
there is no question that he has basic eligibility for a fee 
basis card, if it is determined to be medically appropriate.  
However, since the veteran has moved from the State of 
Indiana to a far distant State, the question of his 
entitlement to a fee-basis outpatient medical care 
authorization card issued by the AOJ has become moot.  
Accordingly, there is no longer any legal question within the 
jurisdiction of the Board for the Board to consider in this 
case.  The appeal is accordingly dismissed.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.101. 


ORDER

The appeal regarding whether the veteran's fee-basis 
outpatient medical care authorization card was properly 
canceled is dismissed.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

